Exhibit 99 NEWS RELEASE April 28, 2011 For Release: Immediately Contact: Investors: Stacey A. Renner, (845) 486-5730 News Media: Denise D. VanBuren, (845) 471-8323 CH Energy Group Reports First-Quarter Earnings (Poughkeepsie, NY) CH Energy Group, Inc. (NYSE:CHG) today reported first-quarter earnings of $1.08 per share, 22 cents per share lower than the same period of the prior year, when earnings totaled $1.30 per share. “Higher expenses associated with restoration of electric and natural gas service during an unusually harsh winter, accelerated tree trimming, and a partial disallowance of deferred costs from a prior period had significant impacts on our first-quarter results.Normalized for those unique items, first-quarter earnings per share would have totaled $1.31, an increase of 1 cent per share as compared to the first three months of 2010,” said Chairman of the Board, President and C.E.O. Steven V. Lant. “Despite lower first-quarter earnings per share, we expect our core earnings per share for the calendar year in 2011 will be higher than those of 2010, even after excluding the one-time impairment charges that we took last year,” he said. CH Energy Group released the following quarterly results by business unit: Central Hudson Gas & Electric Corporation Central Hudson posted first-quarter earnings of 79 cents per share, as compared to $1.04 during the first quarter of 2010. The most significant drivers of the 25-cent difference were accelerated tree trimming expenses during 2011, (12 cents) per share; higher expenses associated with restoring service after electric and natural gas emergencies, (12 cents) per share, including the one-time accounting impact of a regulatory decision regarding expenses associated with February 2010 snowstorms; higher taxes, (8 cents) per share; and higher depreciation, (3 cents) per share. These unfavorable variables were somewhat offset by higher delivery revenues of 10 cents per share and higher carrying charges of 3 cents per share. 1 Lant explained that Central Hudson’s dampened results were not unexpected, in that increased amounts of tree trimming, in particular, had been advanced into the first quarter in order to take advantage of contracted savings opportunities and work conditions. He also noted that both the $2.1 million of incremental costs associated with a March ice storm and a decision by the New York State Public Service Commission to disallow the recovery of certain expenses associated with February 2010 snowstorms had a 3-cents-per-share one-time, negative impact on the quarter. Griffith Energy Services Griffith Energy Services posted earnings of 28 cents per share during the first quarter, up 2 cents per share from the 26 cents per share reported for the first three months of last year. Higher margins and reduced expenses more than offset reduced volumes. “We are very encouraged by the progress we are making at Griffith in our ‘tuck-in’ acquisition efforts, as well as the trends that we are seeing in customer loyalty and service profitability,” said Lant. “All in all, we’re pleased with the changes we’ve made at Griffith in the last few years, and we believe in the underlying performance capability of this unit.” Other Businesses and Investments CH Energy Group’s other businesses and investments contributed 1 cent in earnings, a 1-cent improvement in performance from the first quarter of 2010. “We are in the process of executing a change in strategic direction, announced late in 2010, to transition toward becoming exclusively an energy delivery company,” said Lant. “We are progressing on the divestiture of our renewable energy assets, and as a result incurred 4 cents of expense associated with divestiture activity during the first quarter. We’re confident that this change in direction will be in the best interest of shareholders in the long term.” 2 About CH Energy Group, Inc.: CH Energy Group, Inc. is predominantly a regulated transmission and distribution utility, headquartered in Poughkeepsie, NY. Central Hudson Gas & Electric Corporationserves approximately 300,000 electric and about 74,000 natural gas customers in eight counties of New York State’s Mid-Hudson River Valley, delivering natural gas and electricity in a 2,600-square-mile service territory that extends north from the suburbs of metropolitan New York City to the Capital District at Albany. CH Energy Group also operates Central Hudson Enterprises Corporation (CHEC), a non-regulated subsidiary composed primarily of Griffith Energy Services, which supplies energy products and services to approximately 57,000 customers in the Mid Atlantic Region, as well as several renewable energy investments. # # # Conference Call: Mr. Lant will conduct a conference call with investors to review financial results at 2:00 p.m. (ET) today, April 28, 2011. Dial-in: 1-800-288-8960; Conference Name “CH Energy Group.” Supplemental materials will be posted to the Company’s Web site at www.CHEnergyGroup.com to assist participants in following the Conference Call presentation. A digitized replay of the call will be available from 4:30 p.m. (ET) on April 28, 2011, until 11:59 p.m. on May 5, 2011, by dialing 1-800-475-6701 and entering access code 200772. In addition, the call will be webcast live in listen-only mode and available for replay for approximately 30 days within the Investor Relations section of the Company’s Web site at www.CHEnergyGroup.com Forward-Looking Statements – Statements included in this news releaseand any documents incorporated by reference which are not historical in nature are intended to be, and are hereby identified as, “forward-looking statements” for purposes of the safe harbor provided by Section21E of the Exchange Act.Forward-looking statements may be identified by words including “anticipates,” “intends,” “estimates,” “believes,” “projects,” “expects,” “plans,” “assumes,” “seeks,” and similar expressions.Forward-looking statements including, without limitation, those relating to CH Energy Group’s and Central Hudson’s future business prospects, revenues, proceeds, working capital, investment valuations, liquidity, income, and margins, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward-looking statements, due to several important factors, including those identified from time-to-time in the forward-looking statements.Those factors include, but are not limited to: deviations from normal seasonal weather and storm activity; fuel prices; plant capacity factors; energy supply and demand; potential future acquisitions; the ability of the Company to divest non-core assets at acceptable prices within expected time frames, legislative, regulatory, and competitive developments; interest rates; access to capital; market risks; electric and natural gas industry restructuring and cost recovery; the ability to obtain adequate and timely rate relief; changes in fuel supply or costs including future market prices for energy, capacity, and ancillary services; the success of strategies to satisfy electricity, natural gas, fuel oil, and propane requirements; the outcome of pending litigation and certain environmental matters, particularly the status of inactive hazardous waste disposal sites and waste site remediation requirements; and certain presently unknown or unforeseen factors, including, but not limited to, acts of terrorism.CH Energy Group and Central Hudson undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. Given these uncertainties, undue reliance should not be placed on the forward-looking statements. 3 CH ENERGY GROUP, INC. CONSOLIDATED BALANCE SHEET March 31, December 31, ASSETS (Thousands of Dollars) UTILITY PLANT Utility Plant $ $ Less: Accumulated depreciation Construction work in progress Net Utility Plant OTHER PROPERTY AND PLANT - NET CURRENT ASSETS Cash and cash equivalents Accounts receivable from customers - net Fuel, materials and supplies Fair value of derivative instruments Regulatory assets Special deposits and prepayments Assets held for sale - Accumulated deferred income tax - Other DEFERRED CHARGES AND OTHER ASSETS TOTAL $ $ CAPITALIZATION and LIABILITIES CAPITALIZATION Common Shareholders' Equity(3) $ $ Non-controlling interest Preferred Stock of subsidiary Long-term debt CURRENT LIABILITIES Current maturities of long-term debt Notes payable - Accounts payable Accrued interest Dividends payable Customer advances and deposits Regulatory liabilities Fair value of derivative instruments Liabilities held for sale - Accumulated deferred income tax - Other DEFERRED CREDITS AND OTHER LIABILITIES ACCUMULATED DEFERRED INCOME TAX TOTAL $ $ Unaudited Subject to explanations contained in the Annual Report on Form 10-K of the Company to the SEC for the Year ended December 31, 2010. Shares outstanding at March 31, 2011 15,620,765.Shares outstanding at December 31, 2010 15,799,262. CH ENERGY GROUP, INC. CONSOLIDATED STATEMENT OF INCOME (Unaudited) For the Three Months Ended March 31, (Thousands of Dollars) Operating Revenues Electric $ $ Natural Gas Competitive business subsidiaries: Petroleum products Other Total Operating Revenues Operating Expenses Operation: Purchased electricity and fuel used in electric generation Purchased natural gas Purchased petroleum Other expenses of operation - regulated activities Other expenses of operation - competitive businesssubsidiaries Depreciation and amortization Taxes, other than income tax Total Operating Expenses Operating Income Other Income and Deductions Income from unconsolidated affiliates Interest on regulatory assets and other interest income Regulatory adjustments for interest costs ) ) Business development costs ) ) Other - net ) Total Other Income (Deductions) Interest Charges Interest on long-term debt Interest on regulatory liabilities and other interest Total Interest Charges Income before income taxes, non-controlling interestand preferred dividends of subsidiary Income taxes Net Income from Continuing Operations Discontinued Operations (Loss) Income from discontinued operations before tax ) Income tax benefit from discontinued operations ) ) Net (Loss) Income from Discontinued Operations ) Net Income Net (loss) income attributable to non-controlling interest: Non-controlling interest in subsidiary - 35 Dividends declared on Preferred Stock of subsidiary Net income attributable to CH Energy Group Dividends declared on Common Stock Change in Retained Earnings $ $ Average number of common stock shares outstanding Basic: Diluted: Income from continuing operations attributable toCH Energy Group common shareholders Earnings per share - Basic: $ $ Earnings per share - Diluted: $ $ (Loss) Income from discontinued operations attributable toCH Energy Group common shareholders Earnings per share - Basic: $ ) $ Earnings per share - Diluted: $ ) $ Amounts attributable to CH Energy Groupcommon shareholders: Earnings per share - Basic: $ $ Earnings per share - Diluted: $ $ Dividends Declared Per Share $ $ CH ENERGY GROUP, INC. EARNINGS PERSHARE BY SEGMENT The chart below presents the change in earnings of CH Energy Group’s business units in terms of earnings for each share of CH Energy Group’s Common Stock.Management believes this presentation is useful because it shows the relative contribution of the various business units to CH Energy Group's earnings. Consolidated CH Energy Group Three Months Ended March 31, 2011 (1) 2010 (1) Central Hudson - Electric $ $ Central Hudson - Natural Gas Griffith Other Businesses and Investments - Consolidated Earnings per Share(basic), as reported $ $ Consolidated Earnings per Share(diluted), as reported $ $ (1) Unaudited The information above is considered a non-GAAP financial measure.This information is not an alternative to earnings per share determined on a consolidated basis, which is the most directly comparable GAAP measure.A reconciliation of each business unit's earnings per share to CH Energy Group's earnings per share, determined on a consolidated basis, is included in the table above.
